DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No claims have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed August 2, 2021 overcomes the following objection/rejection(s) from the last Office Action of May 11, 2021:
Some objections to the specification for minor informalities
Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, “Patil does not disclose ‘selecting second voxels of the multienergetic real image data record, based upon the first x-ray projections received and the second x-ray projections received (remarks, 14).”
Examiner respectfully disagrees. Within the process outlined in Fig. 5, element 280 additionally includes down sampling from a high-resolution volume, to a low-resolution volume. Being that these are both volumes, the first high resolution volume can be read as selecting the first voxel, which is then down sampled into the second voxel, which is still part of the first voxel set.  
Regarding claim 1, Applicant argues, “Patil fails to disclose the feature ‘the second voxels mapping contrast medium in the examination volume (remarks, 14).’”

Regarding claims 2 and 3, Applicant argues, “the cited figures and paragraphs of Patil cannot teach reconstruction algorithms, because they are related to 2d to 2d mappings (remarks, 15).”
Examiner respectfully disagrees. Patil in Figure 5, cites an input being high resolution multichannel input volumes, as well as down sampling the volumes (Figure 5, elements 250, 280). Thus, it is inherent and necessitated to volumes, that they are reconstructed from lower dimension data sets. Further, at paragraph 0021, Patil discloses, “some embodiments of the approaches described herein utilize neural networks as part of the reconstruction process used to generate material segmented tomographic images, such as CT or C-arm angiography images.” Thus, Patil does teach reconstruction algorithms between varying dimensional images.
Regarding claims 5 and 6, Applicant argues, Applicant argues, “the reference does not disclose or relate to methods for determining bone masks as described in Patil or contrast medium masks as in the present invention (remarks, 16)” and “there is no 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Patil discloses methods of segmenting various tissues from an angiographic image using deep learning-based segmentation and volume cropping. Mistretta discloses methods of angiography imaging in which images are subtracted from each other to form a more desirable image. Thus, in order to further improve the angiographic images, it would be obvious to further modify Patil to include methods of Mistretta.  
Regarding claim 13, Applicant argues, “there is no disclosure that each of the first x-ray projections is an x-ray projection of the examination volume in respect of a projection direction from a first projection angle region, wherein each of the second x-ray projections is an x-ray projection of the examination volume, in respect of a projection direction from a second projection angle region, and wherein the first 
Examiner respectfully disagrees. Mistretta notes that the projection data is obtained from different angles (paragraph 0060). Thus, the angles are not the same as each other, resulting in different imaging angles (see figure 3 also).
Regarding claim 14, Applicant argues, “there is nothing in the cited section of Mistretta referring to disjoint angles (remarks, 17).” 
Examiner respectfully disagrees. As cited in the prior office action, Mistretta notes that the projection data is obtained from different angles (paragraph 0060). Thus, the angles are not the same as each other, resulting in disjoint angles (see figure 3 also).
Regarding claim 15, Applicant argues, “even if a C-arm can be rotated around any possible angle, this does not imply the 2D images are taken from all these angles (remarks, 17).”
Examiner respectfully disagrees. As cited in the prior action, Examiner noted both Mistretta and Patil fail to explicitly disclose the overlapping of the first and second projection angle. However, Mistretta notes the source and detector can be oriented at a variety of positions and angles around the patient (paragraph 0057) and the source and detector are rotated about the patient to receive data from different angles (paragraph 0060). Thus, it is expected that the scanning at various angles considers the overlaps, and is an inherent capability of the gantry and C-arm and . 
	
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0083, line 18, “and wherein the second voxels image contrast medium in the examination volume” should be edited for clarity
Paragraph 00108, line 1, “trained mapping rule” should read “trained mapping rules”
Paragraph 00108, line 4, “algorithm of machine learning” should read “an algorithm of machine learning”
Paragraph 00166, line 6, “are barely to be distinguished” should read “are barely able to be distinguished”
Similar issue in paragraph 00167, line 6
The rest of the disclosure should be checked for similar issues
Paragraph 00209, line 12, variables P and Wxs should be clarified
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 20-21, 23-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0374209 to Patil et al. (hereinafter Patil), and further in view of U.S. Publication No. 2013/0046176 to Mistretta et al. (hereinafter Mistretta) for the same reasons as set forth in the last Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668